848 F.2d 185Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Robert MONROE, I, Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF CORRECTIONS;  Mr. Griffin;  Mr.Parks;  Captain Strickland;  Sgt. Jacobs;  Mr.Goldsberry, Defendants-Appellees.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 28, 1988.Decided:  May 19, 1988.

Joseph Robert Monroe, I, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, for appellees.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Joseph Monroe, a North Carolina inmate, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  The district court entered its judgment on September 8, 1987.  Monroe had thirty days from that date in which to file a timely appeal.  Fed.R.App.P. 4(a)(1).  Monroe did not file his notice of appeal until January 25, 1988.  Although the district court may extend the appeal period for an additional thirty days upon a showing of good cause or excusable neglect on the motion of the appellant filed within thirty days of the expiration of the appeal period, no further extension is possible after the expiration of this second thirty day period.  Fed.R.App.P. 4(a)(5);  Ali v. Lyles, 769 F.2d 204 (4th Cir.1985).  Monroe's notice of appeal was filed more than four months after entry of judgment and, therefore, was clearly untimely under Rule 4(a).  Accordingly, this Court lacks jurisdiction to hear the appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.

DISMISSED